In The
Court of Appeals
Sixth Appellate District of Texas at Texarkana

______________________________

No. 06-05-00162-CR
______________________________


THOMAS ANDREW SHERRILL, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee


                                              

On Appeal from the 282nd Judicial District Court
Dallas County, Texas
Trial Court No. F03-84324-HS


                                                 



Before Morriss, C.J., Ross and Carter, JJ.
Memorandum Opinion by Justice Ross


MEMORANDUM OPINION

          Thomas Andrew Sherrill appeals from his conviction of aggravated sexual assault
on a child.  Five indictments were tried together.  Sherrill pled nolo contendere, or no
contest, to the charges.  Following a bench trial, the trial court sentenced Sherrill to fifty
years' imprisonment for the aggravated sexual assault.  The cases have been appealed
separately and have been briefed together.
          Because the briefs and arguments raised therein are identical in all five appeals, for
the reasons stated in Sherrill v. State, No. 06-05-00159-CR, we likewise resolve the issues
in this appeal in favor of the State.
          We affirm the judgment of the trial court.
 
                                                                           Donald R. Ross
                                                                           Justice

Date Submitted:      December 7, 2005
Date Decided:         December 30, 2005

Do Not Publish

 2, 2005
Date Decided:         March 3, 2005

Do Not Publish